ICJ_132_MaritimeDelimitation-BlackSea_ROU_UKR_2006-06-30_ORD_01_NA_00_FR.txt.                                                                      110




             COUR INTERNATIONALE DE JUSTICE

                             ANNÉE 2006                                        2006
                                                                              30 juin
                                                                            Rôle général
                              30 juin 2006                                    no 132



              AFFAIRE RELATIVE
         A
         v LA DE
               u LIMITATION MARITIME
                 EN MER NOIRE
                     (ROUMANIE c. UKRAINE)




                           ORDONNANCE


Présents : MME HIGGINS, président ; M. AL-KHASAWNEH, vice-président ;
           MM. SHI, PARRA-ARANGUREN, BUERGENTHAL, OWADA,
           TOMKA, ABRAHAM, SKOTNIKOV, juges ; M. COUVREUR, greffier.


  La Cour internationale de Justice,
   Ainsi composée,
   Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45, para-
graphe 2, 48 et 49 de son Règlement,
   Vu l’ordonnance du 19 novembre 2004, par laquelle la Cour a fixé au
19 août 2005 et au 19 mai 2006 les dates d’expiration des délais pour le
dépôt, respectivement, du mémoire de la Roumanie et du contre-mémoire
de l’Ukraine,
   Vu le mémoire et le contre-mémoire dûment déposés par les Parties
dans les délais ainsi fixés ;
   Considérant que, lors d’une réunion que le président de la Cour a
tenue le 28 juin 2006 avec les représentants des Parties, celles-ci sont
convenues de demander à la Cour d’autoriser la présentation d’une ré-
plique par le demandeur et d’une duplique par le défendeur ; que la Rou-
manie a suggéré que chacune des Parties se voie accorder un délai maxi-

                                                                       4

             DÉLIMITATION MARITIME (ORDONNANCE 30 VI 06)                    111

mum de cinq mois pour la préparation de ses écritures, et que l’Ukraine
a demandé qu’un délai minimum de six mois soit, à cette fin, accordé à
chacune des Parties ;
  Compte tenu des vues des Parties et des circonstances de l’affaire,

  Autorise la présentation d’une réplique par la Roumanie et d’une
duplique par l’Ukraine ;
  Fixe comme suit les dates d’expiration des délais pour le dépôt de ces
pièces de procédure :
  Pour la réplique de la Roumanie, le 22 décembre 2006 ;
  Pour la duplique de l’Ukraine, le 15 juin 2007 ;
  Réserve la suite de la procédure.

   Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le trente juin deux mille six, en trois exemplaires, dont
l’un restera déposé aux archives de la Cour et les autres seront transmis
respectivement au Gouvernement de la Roumanie et au Gouvernement
de l’Ukraine.

                                                       Le président,
                                              (Signé) Rosalyn HIGGINS.
                                                          Le greffier,
                                             (Signé) Philippe COUVREUR.




                                                                              5

